DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites the claim feature “and/or” which for clarity should be amended to either “and” or “or”.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112 (pre-AIA  § 112, sixth paragraph).  The presumption that § 112 (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112 (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112 (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
 	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112, 6th except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112, 6th except as otherwise indicated in an Office action. 

The limitation of claim 23 that recites “a receiving module” has been interpreted under 35 U.S.C. § 112 (sixth paragraph) because it uses a generic placeholder "module" couple with the functional language “receiving” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier. A review of the specification shows that network interface controller (NIC) or wireless NIC (see [0030] USPN 20210/297872) is associated with this feature.

The limitation of claim 23 that recites “a transmission module” has been interpreted under 35 U.S.C. § 112 (sixth paragraph) because it uses a generic placeholder "module" couple with the functional language “transmission” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier. A review of the specification shows that network interface controller (NIC) or wireless NIC (see [0030] USPN 20210/297872) is associated with this feature.

The limitation of claim 25 that recites “a transmission module” has been interpreted under 35 U.S.C. § 112 (sixth paragraph) because it uses a generic placeholder "module" couple with the functional language “transmission” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier. A review of the specification shows that network interface controller (NIC) or wireless NIC (see [0030] USPN 20210/297872) is associated with this feature.

The limitation of claim 25 that recites “a determining module” has been interpreted under 35 U.S.C. § 112 (sixth paragraph) because it uses a generic placeholder "module" couple with the functional language “determining” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier. A review of the specification shows that processor (see [0029] USPN 20210/297872) is associated with this feature.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and configured for multiple uplink information elements” which makes the claim indefinite.  It’s unclear if Applicant intended to claim the “second communication node” being “configured for multiple uplink information elements”, “first communication node” being “configured for multiple uplink information elements”, or both.  Examiner will interpret as best understood.
Claim 2 recites the claim feature “the uplink information elements” which makes the claim indefinite.  It’s unclear if this limitation refers to “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 3 recites the limitation “when the uplink information element is an uplink data channel” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “when one of the uplink information elements is an uplink data channel” or “when the uplink information elements are uplink data channels”.  Examiner will interpret as best understood.
Claim 4 recites the limitations "the same time" and “the same time unit” in lines 3, 4 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the parameter X” in line 1.  There is insufficient antecedent basis for these limitation in the claim.
Claim 5 recites the limitation "the spatial relationships of all the uplink information elements” in line 9.  There is insufficient antecedent basis for these limitation in the claim.
Claim 5 recites the limitation “the low-priority uplink information element…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “a low-priority uplink information element of the uplink information elements…” or not.  Examiner will interpret as best understood.
Claim 5 recites the limitation “the parameter X being an integer” which makes the claim indefinite.  It’s unclear if “parameter X” is a preconfigured/static integer number residing on the first communication node or if “parameter X” is a dynamic/varying integer number that changes according to certain conditions of the first communication node.  Examiner will interpret as best understood.
Claim 6 recites the limitation "the number of spatial relationships” in line 3.  There is insufficient antecedent basis for these limitation in the claim.
Claim 6 recites the limitation "the number of different spatial relationships” in line 4.  There is insufficient antecedent basis for these limitation in the claim.
Claim 6 recites the limitation "the number of spatial relationships of the same group” in line 6.  There is insufficient antecedent basis for these limitation in the claim.
Claim 6 recites the limitation "the maximum number of spatial relationships” in line 8.  There is insufficient antecedent basis for these limitation in the claim.
Claim 6 recites the limitation "the number of groups” in line 10.  There is insufficient antecedent basis for these limitation in the claim.
Claim 6 recites the limitation "the number of different groups” in line 11.  There is insufficient antecedent basis for these limitation in the claim.
Claim 7 recites the limitation "the number of spatial filters” in line 3.  There is insufficient antecedent basis for these limitation in the claim.
Claim 7 recites the limitation "the number of different spatial relationships” in line 4.  There is insufficient antecedent basis for these limitation in the claim.
Claim 7 recites the limitation "the number of spatial relationships of the same group” in line 5.  There is insufficient antecedent basis for these limitation in the claim.
Claim 7 recites the limitation "the maximum number of spatial relationships” in line 7.  There is insufficient antecedent basis for these limitation in the claim.
Claim 9 recites the limitation “the low-priority uplink information elements” which makes the claim indefinite.  It’s unclear if “the low-priority uplink information elements” are a subset of the “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 9 recites the limitation “high-priority uplink information elements” which makes the claim indefinite.  It’s unclear if “high priority uplink information elements” are a subset of the “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 9 recites the claim feature “the information elements” which makes the claim indefinite.  It’s unclear if this limitation refers to “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 10 recites the limitation “the low-priority uplink information elements” which makes the claim indefinite.  It’s unclear if “the low-priority uplink information elements” are a subset of the “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 10 recites the limitation "the number of spatial relationships” in lines 3-4.  There is insufficient antecedent basis for these limitation in the claim.
Claim 10 recites the limitation "the number of different spatial relationships” in lines 5-6.  There is insufficient antecedent basis for these limitation in the claim.
Claim 11 recites the limitation “the low-priority uplink information elements” which makes the claim indefinite.  It’s unclear if “the low-priority uplink information elements” are a subset of the “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 11 recites the limitation “high-priority uplink information elements” which makes the claim indefinite.  It’s unclear if “high priority uplink information elements” are a subset of the “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 12 recites the limitation "the spatial filter” in line 1.  There is insufficient antecedent basis for these limitation in the claim.
Claim 12 recites the limitation "the number of spatial filters” in lines 3-4.  There is insufficient antecedent basis for these limitation in the claim.
Claim 12 recites the limitation “the low-priority uplink information elements” which makes the claim indefinite.  It’s unclear if “the low-priority uplink information elements” are a subset of the “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 12 recites the limitation "the number of different spatial filters” in lines 5-6.  There is insufficient antecedent basis for these limitation in the claim.
Claim 15 recites the claim feature “the information elements” which makes the claim indefinite.  It’s unclear if this limitation refers to “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 15 recites the claim feature “an aperiodic uplink information elements” which makes the claim indefinite.  It’s unclear if “an aperiodic uplink information elements” is one of “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 15 recites the claim feature “semi-persistent uplink information element” which makes the claim indefinite.  It’s unclear if “semi-persistent uplink information element” is one of “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 15 recites the claim feature “a periodic uplink information elements” which makes the claim indefinite.  It’s unclear if “a periodic uplink information elements” is one of “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 15 recites the limitation "the priority of an uplink information element” in various lines.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the claim feature “an information element” which makes the claim indefinite.  It’s unclear if “an information element” is one of “multiple uplink information elements” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 20 recites the claim feature “the uplink information elements” which makes the claim indefinite.  It’s unclear if this limitation refers to “multiple uplink information elements” recited in claim 19 or not.  Examiner will interpret as best understood.
Claim 21 recites the limitation “when the uplink information element is an uplink data channel” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “when one of the uplink information elements is an uplink data channel” or “when the uplink information elements are uplink data channels”.  Examiner will interpret as best understood.
Claim 22 recites the limitations "the same time" and “the same time unit” in lines 3, 4 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation “and configured for multiple uplink information elements” which makes the claim indefinite.  It’s unclear if Applicant intended to claim the “second communication node” being “configured for multiple uplink information elements”, “first communication node” being “configured for multiple uplink information elements”, or both.  Examiner will interpret as best understood.
Claims 2-15 are rejected for claiming dependency from rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 19-23, 25 are rejected under 35 U.S.C. 102(a) as being anticipated by Zhang et al (USPN 2019/0281588).

	Regarding claim 23, Zhang discloses
	a device for transmitting an information element, comprising: (device, FIG. 4 #400, for uplink transmission [0092-0102]
	a receiving module, configured to receive spatial relationship information transmitted by a second communication node and configured for multiple uplink information elements (RFEM/RFIC circuit for receiving spatial relationship information from base station and configured to transmit information elements comprising SRS, PUSCH [0098, 0039-0054, 0163-0166], FIGs. 2, 10
	a transmission module, configured to transmit the multiple uplink information elements according to the spatial relationship information (RFEM/RFIC circuit for transmitting information elements comprising SRS, PUSCH according to received spatial relationship [0098, 0039-0054], FIGs. 2, 10

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 23.
	
	
	Regarding claim 25, Zhang discloses
	a device for transmitting information, used to perform the method as claimed in claim 19, the device comprising: (base station, FIG. 3 #300, comprising [0079-0089], FIGs. 2, 3
	a determination module, configured to determine spatial relationship information configured for multiple uplink elements of a first communication node (application circuitry, FIG. 3 #305, operable to determine spatial relationship information to be used for transmission of uplink elements by a UE [0081-0083, 0184-0197], FIG. 11
	a transmission module, configured to transmit the spatial relationship information to the first communication node (RFEM/RFIC circuit for transmitting spatial relationship information to UE [0080], FIGs. 2, 3, 11

Claim 19 is rejected based on similar ground(s) provided in rejection of claim 25.

	Regarding claims 2, 20, Zhang discloses “the uplink information elements comprise at least one of the following: an uplink reference signal, an uplink data channel and an uplink control channel” transmission of uplink information elements comprise SRS/PUSCH [0054]

	Regarding claims 3, 21, Zhang discloses “when the uplink information element is an uplink data channel, the spatial relationship information comprising at least one of the following: spatial relationship information configured for an uplink reference signal associated with the uplink data channel; and spatial relationship information configured for an uplink control channel associated with the uplink data channel” uplink transmission of information elements comprises PUSCH and spatial relationship information includes between SRS/PUSCH and/or PUCCH [0166]

	Regarding claims 4, 22, Zhang discloses “the multiple uplink information elements being associated with the same time unit” PUSCH and SRS transmitted in same slot [0050]

Allowable Subject Matter
Claims 5-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lin et al (USPN 2017/0289995)	FIG. 23
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469